Title: To Benjamin Franklin from Sally Beckwith, 25 January 1783
From: Beckwith, Sally
To: Franklin, Benjamin


Sir
Philadelphia January 25th [1783]
Encouraged by the assurances of my Dear Friend Mrs. Bache that you will not think my writing a peice of presumption I take this method at once of assuring you of my gratitude for past favors & to beg that when you shall hear that your Friends here have so very far outdone your utmost intention of serving me it may not so much be atributed to any art I have had of availing myself of your Excellencys reccomendation as to the desire Mr. & Mrs. Bache seem to have to find occasions of loading with favors any who have been So fortunate as to meet with the smallest countenance. I am very happy in finding that my scheme cannot fail of success. I dont know whether I ought to say it with joy or regret that the cultivation of European manners will hardly be an innovation. Tis be hoped that Nature being so bountifull it will be a long while before they are reduced to the mean arts of avarice to suport their luxurys, for such I doubt not will the be(?) [be the?] applicable term to a lively people who love french finery & English Neatness.
I am ordered to describe your dear Grandchildren & first for Master Bache who is a tall big Boy with a fine open countenance who when he smiles & he is very gay displays two Broad white teeth set apart that promises long life & good Health, he has moreover a great deal of sensibility, which is a weakness not easily cured. Miss Betsy who is my bedfellow is of a small delicate figure has dark hair is attentive inquisitive & retentive & very affectionate & thinks still better than she reads, Louis is a perfect peice of good nature & has two Beautifull Eyes with which he gives occasionally gives some little Squints which are esteemed a great Merit. Miss Debby is pretty & has More little tricks than most Misses of her age. I beg my compliments to Mr Franklin & remain with the most perfect respect & gratitude your Excellancys most Obdt & very Hle Servant
S Beckwith
 
Notation: Beckwitt
